Citation Nr: 1516814	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot wound (GSW) to the right hand (dominant), currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records reflect that the Veteran suffered an open comminuted fracture of 4th metacarpal.  There was a defect on the ulnar side.  The injury was debrided and casted.  On initial post-service VA examination, the diagnoses were well-healed 4th metacarpal, right hand, secondary to GSW; and possibly neuroma or scar formation along the sensory branch of the ulnar nerve to the 4th finger without disability.  

Following the Veteran's discharge from service, he was granted service connection for residuals of a GSW to the right hand in a September 1968 rating decision.  A 10 percent rating was assigned under Diagnostic Code 5309 which governs ratings for injury to Muscle Group IX.  The rating was based on the service treatment records as well as a post-service 1968 VA examination.  The 10 percent rating has been confirmed and continued over the years.  

In conjunction with his increased rating claim, the Veteran was afforded a VA examination and his VA clinical records were obtained.  The VA examination was conducted in November 2010.  At that time, the Veteran reported that he was having hand numbness and cramping.  Range of motion testing was done for the fingers and motion of the hand as a whole unit was also performed.  The diagnosis was deformity fracture of the 4th metacarpal of the right (dominant) hand and scar.  

The Veteran has reported that he currently has numbness.  The original VA examination noted possible ulnar nerve involvement; however, the examiner concluded that there was no disability at that time.  On current examination, he still reported hand numbness with cramping.  Under Diagnostic Code 8516, ratings are provided for neurological impairment of the ulnar nerve.  The Board finds that the Veteran should be evaluated to determine if he currently has ulnar, or other, nerve impairment, due to the GSW of the right hand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and extent of any manifestations related to his service-connected GSW residuals of the right hand.  The examiner should review the record prior to examination.  If the Veteran has neurological impairment of the ulnar nerve, or any other nerve, related to the GSW, the examiner should indicate if it is mild, moderate, or severe.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

